Title: To Thomas Jefferson from Samuel Henley, 16 November 1785
From: Henley, Samuel
To: Jefferson, Thomas



My Dear Sir
Rendlesham. Novr. 16. 1785

I was favoured in the beginning of this month with your two obliging letters, and have to return you a thousand acknowledgments for the sentiments of regard they contain, which neither length of time, change of situation, nor the convulsions which have torn asunder the bands that once held our united countries, appear in the least to have altered.
Remotely as I am situated from publick life, the notices you have so kindly given me of some of our friends concerning whom I have been unable to learn anything so long, were particularly grateful; but the brevity with which you mention your own family hath cast a shade over my imagination, and lead me to suspect what, I hope, after all, may not have happened. It was with infinite regret that I heard you had been in this kingdom. I trust it will not be the last time as well as the first of your visiting it. I should be inexpressibly happy to see you in this habitation, the precincts of which I think would be the more pleasant to you as bearing no inconsiderable resemblance to Virginia. Mrs. Henley would be happy to receive Your daughter, and pay her every instance of attention. Is it not possible that you may make an excursion to England thro’ Flanders and Holland? If so, you will land near us, and shall find me at the water’s edge to receive you.
The alterations made in the College at Williamsburg, I much approve, and am happy to hear of its flourishing state. It is with pleasure I reflect, notwithstanding the inconveniences I have experienced from my connexion with it, that I was the first person who endeavoured to place the mode of education in it upon its proper basis; nor (must I confess) would the only mark of favour  the College could confer, I mean the honorary degree of Doctor of Laws, be unacceptable to me on this account. Sorry as I was to find that the books and prints which I had collected with such care and pleasure were devoted to the flames, it was no small diminution of my concern to find that some of them were in your hands. I am perfectly satisfied with the value set upon them and in conformity with your request have directed a friend to draw upon you on my account for the sum mentioned. His name is Johnson, his draft will be dated the 18th. or thereabout, payable at a month.
Have you any commissions that I can execute in England? I shall be happy to obey you. Literary intelligence I will readily communicate to you or procure you books if you can point out a conveyance. Mr. Gwatkin I have not seen f[or] some years, his situation is not altogether so pleasant as I could wish; but hope it will one day be better. I had lately a letter from Mr. Bradford who is now at Cambridge. He mentions in the warmest terms your politeness, for which I sincerely thank you both on his account and my own. With the truest esteem I am, My dear Sir, Your most obliged & obedient servt.,

S. Henley

